Case: 19-50999     Document: 00515602788         Page: 1    Date Filed: 10/15/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 15, 2020
                                  No. 19-50999                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Efren Madrid, Jr.,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:19-CR-73-1


   Before Graves, Costa, and Engelhardt, Circuit Judges.
   Kurt D. Engelhardt, Circuit Judge:
          Efren Madrid, Jr. (“Madrid”) pleaded guilty to conspiracy to possess
   child pornography. The district court sentenced Madrid to 70 months of
   imprisonment and ten years of supervised release. In addition, the court
   imposed a $25,000 fine, a $100 mandatory special assessment, a $5,000
   special assessment under the Justice for Victims of Trafficking Act of 2015
   (“JVTA”), and a $5,000 assessment under the Amy, Vicky, and Andy Child
   Pornography Victim Assistance Act of 2018 (“AVAA”). Madrid appeals his
   sentence, arguing that the district court erroneously assessed him a monetary
   penalty under the AVAA, erroneously appears to have imposed two JVTA
Case: 19-50999     Document: 00515602788           Page: 2   Date Filed: 10/15/2020




                                    No. 19-50999


   special assessments, and erroneously believed the Bureau of Prisons would
   give him credit for time incarcerated on state charges prior to going into
   federal custody. We AFFIRM.
                                         I.
          Madrid was initially charged in a two-count indictment with
   possession with intent to distribute methamphetamine, in violation of 21
   U.S.C. §§ 841(a)(1) and 841(b)(1)(B), and counterfeiting, in violation of 18
   U.S.C. § 472. Madrid later pled guilty pursuant to a plea agreement, to a
   superseding information charging him with possession of child pornography,
   in violation of 18 U.S.C. § 2252A(a)(5). The district court sentenced Madrid
   to 70 months of imprisonment and ten years of supervised release. In
   addition, the court imposed a $25,000 fine, a $100 mandatory special
   assessment, a $5,000 special assessment under the JVTA, and a $5,000
   assessment under the AVAA. Id.
          Madrid now appeals, arguing that: (1) the district court erred in
   assessing a $5,000 monetary penalty under the AVAA in the belief that the
   AVAA is a freestanding special assessment; (2) the district court improperly
   imposed two special assessments, contradicting an oral announcement; and
   (3) the district court failed to adjust Madrid’s sentence after erroneously
   believing the Bureau of Prisons would give him credit for time incarcerated
   on state charges prior to going into federal custody.
                                         II.
          This court reviews de novo whether an appeal waiver bars an appeal.
   United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). To determine the
   validity of the appeal waiver, “this court considers whether the waiver was
   knowing and voluntary and whether, under the plain language of the plea
   agreement, the waiver applies to the circumstances at issue.” Id. In doing so,
   we employ “ordinary principles of contract interpretation, construing




                                         2
Case: 19-50999      Document: 00515602788             Page: 3   Date Filed: 10/15/2020




                                       No. 19-50999


   waivers narrowly and against the Government.” Id. We usually employ a
   two-step inquiry, asking: (1) “whether the waiver was knowing and
   voluntary” and (2) “whether, under the plain language of the plea
   agreement, the waiver applies to the circumstances at issue.” Id. In this case,
   however, neither party contests the knowing and voluntary nature of the
   waiver. We proceed to step two—whether the waiver bars the present appeal.
          The parties disagree whether Madrid’s plea agreement bars this
   appeal. The Government argues that the appellate waiver should be
   enforced, but Madrid contends that the waiver-of-appeal provision is not
   applicable because a statutory-maximum exception occurred. Madrid argues
   that the district court erred when it assessed a monetary penalty under the
   AVAA because “the Government failed to establish the identity and losses
   of any ‘victims’ of the offense of conviction,” and as such, his situation
   comes within the purview of United States v. Winchel, 896 F.3d 387, 389 (5th
   Cir. 2018) (“[I]f a court orders a defendant to pay restitution…without
   determining that the defendant’s conduct proximately caused the victim’s
   claimed losses, the amount of restitution necessarily exceeds the statutory
   maximum.”). We disagree.
          The written and signed plea agreement included a waiver-of-appeal
   provision containing the following language:
           By entering into this Agreement, and as a term of this
          Agreement, I voluntarily and knowingly waive the right to
          appeal the sentence on any ground, including but not limited to
          any challenges to the determination of any period of
          confinement, monetary penalty or obligation, term of
          supervision and conditions thereof, and including any appeal
          right conferred by 18 U.S.C. § 3742.
   (emphasis added) Madrid did not object to the $5,000.00 AVAA special
   assessment in the district court.




                                            3
Case: 19-50999      Document: 00515602788           Page: 4   Date Filed: 10/15/2020




                                    No. 19-50999


          The waiver of appeal had two only exceptions: “ineffective assistance
   of counsel or prosecutorial misconduct of constitutional dimension of which
   Appellant did not have knowledge of at the time of sentencing.” As part of
   the plea agreement, the Government dismissed the two counts from the
   original indictment, which exposed Madrid to 20 additional years in custody
   and a minimum sentence of five years, and recommended a full three-level
   reduction for acceptance of responsibility.
          The court confirmed that Madrid read, reviewed with his counsel, and
   understood the terms of the plea agreement, including the appeal waiver
   provision and that the other charges that would be dropped. Before signing
   the plea agreement, Madrid confirmed that he entered into the agreement
   voluntarily, and that he wanted the court to accept the plea agreement.
   Further, the district court advised Madrid that he had the right to appeal and
   that pursuant to the plea agreement, he was giving up his right to appeal
   except in limited circumstances. Madrid expressed a clear understanding of
   his right to appeal and agreed to that waiver.
          Further, the plea agreement addressed terms regarding restitution
   and special assessments, and Madrid expressed a clear understanding of his
   right to appeal and agreed to that waiver. This court has held that a defendant
   will be held to the bargain to which he agreed, regardless of whether the court
   specifically admonished him concerning the waiver of an appeal. United
   States v. Alvarado-Casas, 715 F.3d 945, 955 (5th Cir. 2013). We consider “the
   parties’ intent at the time the agreement was executed, as determined from
   the language of the contract and the surrounding circumstances.” United
   States v. Araguz-Briones, 243 F. App’x 64, 66-67 (5th Cir. 2007). By
   challenging the AVAA special assessment of which he was repeatedly
   admonished, Madrid is attempting to circumvent the waiver-of-appeal
   provision contained in the negotiated plea agreement.




                                          4
Case: 19-50999       Document: 00515602788          Page: 5   Date Filed: 10/15/2020




                                     No. 19-50999


            No question exists that Madrid’s guilty plea and appeal waiver were
   knowingly and voluntarily entered. See United States v. Rivas-Lopez, 678 F.3d
353, 356-57 (5th Cir. 2012); see also Alvarado-Casas, 715 F.3d at 955. It is not
   the role of the court to rewrite the terms of a plea agreement entered into
   willingly and knowingly; instead, the court is only responsible for ensuring
   that freely negotiated terms of plea agreements are enforced. United States v.
   Johnson, 132 F.3d 628 (11th Cir. 1998).
            Here, Madrid agreed to the terms of his plea agreement, and waived
   his right to appeal. A monetary penalty under the AVAA is separate and
   distinct from restitution, and a special assessment under 18 U.S.C. § 2259A
   does not require identification of a victim and proof of losses. The facts of
   this case are distinguishable from Winchel, and as a result, Madrid fails to
   demonstrate that the district court ordered an assessment in excess of
   statutory authority.
            Lastly, in addition to his challenge to the AVAA assessment, Madrid
   argues that the written judgment incorrectly imposes two JVTA assessments
   and that the Bureau of Prisons is not giving him the credit toward his sentence
   that the district court intended him to have. We find these arguments lack
   merit. Because Madrid does not argue that either issue falls outside the scope
   of his appeal waiver, we decline to consider them and dismiss the appeal with
   respect to those two issues. See United States v. Williams, 949 F.3d 237, 239-
   40 (5th Cir. 2020).
            Moreover, though the waiver applies in Madrid’s case, we recognize
   that an appeal waiver does not deprive us of jurisdiction. United States v.
   Story, 439 F.3d 226, 230 (5th Cir. 2006). Because we can also affirm the
   judgment on the merits, we choose to go further, affirming with additional
   alternative reasons. See United States v. Smith, 528 F.3d 423, 424 (5th Cir.
   2008).




                                          5
Case: 19-50999      Document: 00515602788          Page: 6   Date Filed: 10/15/2020




                                    No. 19-50999


                                        III.
          This court has found that appeals challenging restitution orders are
   analogous to appeals challenging special assessments. See United States v.
   Graves, 908 F.3d 137, 140 (5th Cir. 2018). Both types of appeals “turn on
   whether a statute authorizes the district court to demand money from the
   defendant—and hence whether the district court exceeded the ‘statutory
   maximum’ in doing so.” Id. The special assessment at issue in this appeal is
   required by 18 U.S.C. § 2259A, which provides that “[i]n addition to any
   other criminal penalty, restitution, or special assessment authorized by law,
   the court shall assess—(1) not more than $17,000 on any person convicted of
   an offense under section 2252(a)(4) or 2252A(a)(5).” Section 2259A was
   created as a part of the AVAA in response to issues identified by Chief Justice
   Roberts and Justice Sotomayor in calculating the losses of a victim in child
   pornography cases. See Paroline v. United States. 572 U.S. 434, 472-473
   (2014).
          Madrid is correct that the AVAA did not “relieve the Government of
   its burden to establish ‘the defendant’s relative role in the causal process’”
   with respect to restitution under Section 2259. Madrid is incorrect, however,
   when he suggests that the Government must offer such proof when the court
   imposes a special assessment under Section 2259A. It does not require great
   perspicacity to appreciate the substantial difference between restitution to
   the person victimized by the crime and a special assessment, mandated by
   statute and collectible by the Government against individuals convicted of
   crimes to be paid into a crime victims fund.
          After the enactment of the AVAA, there are several distinct,
   independent financial consequences that may be imposed, and in some cases
   must be imposed, on individuals convicted of child pornography offenses. See
   18 U.S.C. §§ 3013, 3014, 2259, and 2259A. See also 18 U.S.C. 2259A(d)(2)




                                         6
Case: 19-50999      Document: 00515602788           Page: 7   Date Filed: 10/15/2020




                                     No. 19-50999


   (specifying the order in which the financial obligations should be discharged).
   Restitution may be imposed if the Government offers adequate proof of
   causation and losses incurred by an identified victim, but a special assessment
   is imposed in the same manner as a fine and does not require the
   identification of any individual victim. Special assessments paid pursuant to
   Section 2259A do not go to a specific victim, but rather are deposited and
   pooled in the “Child Pornography Victims Reserve” established in 18 U.S.C.
   § 2259B. Restitution under 18 U.S.C. § 2259 requires identification of a
   victim and proof of losses, but a special assessment under 18 U.S.C. § 2259A
   does not. The district court did not err in assessing a monetary penalty under
   the AVAA. Because a monetary penalty under the AVAA is separate and
   distinct from restitution, and a special assessment under 18 U.S.C. § 2259A
   does not require identification of a victim and proof of losses, the district
   court did not err in assessing a monetary penalty under the AVAA.
                                         IV.
          The Justice for Victims of Trafficking Act, 18 U.S.C. § 3014(a),
   requires a mandatory assessment of $5,000 for any non-indigent person
   convicted of this offense. Congress has stated that the obligation to pay the
   assessment continues for 20 years after the release from imprisonment or the
   entry of judgment, whichever is later. 18 U.S.C. §§ 3014(g), 3613(b). The
   court may consider the defendant's financial circumstances now and in the
   future. See, e.g., United States v. Shepherd, 922 F.3d 753, 759 (6th Cir. 2019);
   Graves, 908 F.3d at 141; United States v. Kelley, 861 F.3d 790, 801 (8th Cir.
   2017). Because Madrid is not indigent, this assessment must be imposed.
          Madrid asserts that the district court erred by incorrectly imposing
   two JVTA special assessments. At sentencing, however, the district court
   imposed one $5,000 special assessment under the JVTA. The § 3014 special
   assessment is to be applied to each count of conviction. See United States v.




                                          7
Case: 19-50999      Document: 00515602788           Page: 8    Date Filed: 10/15/2020




                                     No. 19-50999


   Matalka, 788 F. App’x 273 (5th Cir. 2019), cert. denied, 140 S. Ct. 2701
   (2020). Madrid argues, however, the written judgment appears to incorrectly
   impose two JVTA special assessments.
          Because Madrid did not have the opportunity at the sentencing
   hearing to object to the alleged variance in the written judgment, this court
   reviews his claim for abuse of discretion. United States v. Mireles, 471 F.3d 551
   (5th Cir. 2006). Where there is an actual conflict between the district court’s
   oral pronouncement of sentence and the written judgment, the terms of the
   oral pronouncement control. United States v. Wheeler, 322 F.3d 823, 828 (5th
   Cir. 2003); United States v. Shaw, 920 F.2d 1225, 1231 (5th Circ. 1991). The
   key determination is whether the discrepancy between the oral
   pronouncement and the written judgment is a conflict or merely an ambiguity
   that can be resolved by reviewing the rest of the record. Mireles, 471 F.3d at
   55. The actual intention of the sentencing judge is to be ascertained both by
   what he or she said from the bench and by the terms of the entire record,
   including the written order he or she signed, or from their total acts.
   Schurmann v. United States, 658 F.2d 389, 391 (5th Cir. 1981) (quoting Scott
   v. United States, 434 F.2d 11, 20 (5th Cir. 1970)).
          Here, no discrepancy or ambiguity exists. During sentencing, the
   district court orally pronounced a $5,000 special assessment under the
   JVTA. Madrid contends that the written judgment conflicts with the oral
   pronouncement of the special assessment under the JVTA by appearing to
   impose two assessments, but Madrid misreads the judgment.
          The “Criminal Monetary Penalties/Schedule” section of the
   judgment sets out Madrid’s $100 special assessment, $25,000 fine, $5,000
   AVAA special assessment, and $5,000 JVTA special assessment. In addition
   to the total criminal monetary penalties imposed, the court gives further
   detail for the penalties, including to whom the special assessment is paid, the




                                          8
Case: 19-50999      Document: 00515602788           Page: 9   Date Filed: 10/15/2020




                                     No. 19-50999


   payment schedule for the fine, and under what statutory obligation the
   mandatory JVTA assessment is ordered. The JVTA special assessment and
   the “Domestic Trafficking Victim’s Assessment” are one and the same. See
   18 U.S.C. § 3014. The JVTA special assessment is used to fund the Domestic
   Trafficking Victims Fund. 18 U.S.C. § 3014(c). The court did not impose two
   $5,000 assessments under the JVTA.
          No discrepancy exists between the orally pronounced special
   assessment and the written judgment. Because there is no conflict,
   modification of the sentence is not warranted. See United States v. Vega, 332
F.3d 849, 854 (5th Cir. 2003).
                                         V.
          Lastly, Madrid argues that the district court failed to sentence him in
   a format that achieved its intent to give him credit for his time spent in state
   custody and erroneously believed the Bureau of Prisons would give him
   credit for this time served. United States v. Jenkins, 38 F.3d 1143, 1144 (10th
   Cir. 1994) (holding that a district court does not have jurisdictional authority
   to grant credit for time served). Madrid argues that the district court could
   have accomplished this goal by instead deviating downward from Madrid’s
   Guidelines range, as his counsel suggested. See U.S. Sentencing Guidelines
   Manual § 5G1.3 (2016); see also United States v. Jones, 811 F. App’x 872, 873
   (5th Cir. 2020). Because Madrid failed to timely object to the district court’s
   orally pronounced sentence and order of credit for time served, we review his
   argument about his sentence’s format for plain error. Puckett v. United States,
   556 U.S. 129, 135 (2009).
          Madrid was originally arrested by the Andrews Police Department on
   drug trafficking charges, and was detained in state custody. After executing a
   warrant, and subsequently discovering firearms, controlled substances, and
   counterfeit currency, the case took an unexpected turn when child




                                          9
Case: 19-50999     Document: 00515602788           Page: 10   Date Filed: 10/15/2020




                                    No. 19-50999


   pornography was discovered on Madrid’s computer. As a result, a federal
   investigation was launched. The state charges were dismissed with prejudice
   and Madrid was charged federally for drug trafficking and possession of
   counterfeit currency. The Government later issued a superseding
   information charging Madrid with possession of child pornography, and
   agreed to drop the earlier charges of drug trafficking and counterfeiting as
   part of the plea agreement.
          The U.S. Probation Office prepared the presentence report, and
   Madrid was not held accountable for any of the original charges involving
   drug trafficking, counterfeit currency, or firearms. The guideline calculations
   in the presentence report were adopted by the court, including the relevant
   conduct. At sentencing, Madrid asked the district court for a variance or
   sentence at the lower end of the guidelines because he spent time in state
   custody, and that is “not something the Bureau of Prisons would consider in
   determining his sentence.” After the Government clarified that Madrid had
   not been in state custody for possession of child pornography, the charge to
   which he was pleading guilty, the court denied the motion for variance and
   expressly declined to depart from the advisory guidelines range.
          The record shows that the district court was aware of its authority to
   consider various factors, including Madrid’s time in state custody, when
   determining the sentence. While time in state custody may be one factor a
   court may consider when fashioning a sentence, see United States v. Barrera–
   Saucedo, 385 F.3d 533, 537 (5th Cir. 2004), time-served credit may not be
   awarded by a district court at sentencing. United States v. Wilson, 503 U.S.
329, 333 (1992); Leal v. Tombone, 341 F.3d 427, 428 (5th Cir. 2003). The
   record shows the district court was aware that it lacked authority to
   determine if time in state custody should be credited towards a sentence. The
   district court did, however, have the authority to vary downward at




                                         10
Case: 19-50999    Document: 00515602788          Page: 11   Date Filed: 10/15/2020




                                  No. 19-50999


   sentencing when considering sentencing factors, but explicitly chose not to
   when it denied Madrid’s motion for variance.
                                      VI.
         The district court did not err in assessing a $5,000 monetary penalty
   under the AVAA, no discrepancy exists between the orally pronounced
   assessment and the written judgment, and the district court did not err by
   denying a downward variance for time served in state custody and imposing
   a sentence within the advisory guidelines range. Accordingly, the judgment
   of the district court is AFFIRMED.




                                        11